



Exhibit 10.1


STOCKHOLDERS AGREEMENT
STOCKHOLDERS AGREEMENT, dated as of September, 21, 2018 (this “Agreement”),
among (a) Medici Ventures, Inc., a Delaware corporation (“Medici”) and (c)
Patrick Byrne (“Byrne”) and (d) Medici Land Governance, Inc., a Delaware public
benefit corporation (the “Company”). Each of Medici and Byrne may be referred to
herein as a “Stockholder” and, together with any other stockholders of the
Company currently parties, or who become parties, to this Agreement, as the
“Stockholders.”
RECITALS
A.    As of the date hereof, (a) Medici has been issued 510,000 shares of Common
Stock, par value $0.01 per share, of the Company (the “Common Stock”), in
consideration of (i) $8,800,000 of value contributed to the Company on or before
the date hereof, constituting 57% of the outstanding shares of capital stock of
the Company, and (b) Byrne has been issued 390,000 shares of Common Stock, in
consideration of $6,700,000 contributed to the Company on or before the date
hereof, constituting 43% of the outstanding shares of capital stock of the
Company. All such issued and outstanding shares of Common Stock, together with
any other shares of capital stock legally or beneficially owned by a party to
this Agreement, are referred to in this Agreement as the “Shares.”
B.    The Stockholders desire to promote the interests of the Company and their
mutual interests by setting forth certain rights, restrictions, and obligations
in connection with the management, ownership and operation of the Company and
the manner in which the Shares shall be held and disposed of, all as hereinafter
set forth.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:
ARTICLE I


TRANSFERS OF SHARES


1.1    Restriction on Transfers, Generally. (a) Each of the Stockholders hereby
agrees that it may not sell, transfer, pledge, hypothecate, assign or otherwise
in any manner dispose of or encumber (each such act being referred to as a
“Transfer”) any of its Securities (as defined below), in whole or in part,
except in accordance with the terms and conditions set forth in this Article I.
Any transfer or purported Transfer by a Stockholder of any of its Securities (or
portion thereof) not made in accordance with this Article I shall be null and
void. “Securities” means any Shares or any other securities representing the
right to acquire upon exercise, whether or not for additional consideration,
shares of any class or series of capital stock of the Company.


(b)    Notwithstanding any other provision of this Agreement and except as set
forth in Section 4.2, a Stockholder may, at any time and from time to time,
Transfer all or any part of its Securities upon the prior written approval of
all other Stockholders.


1.2    Conditions to Any Transfer. Without limitation of the provisions of this
Article I:


(a)the Company shall not register any Securities for Transfer or register any
proposed transferee as the legal or beneficial owner of Securities, unless the
issuance or Transfer is in compliance with this Agreement and all applicable
federal and state securities laws, as determined by counsel for the Company; and


(b)no Transfer of all or any part of any Securities shall be permitted hereunder
unless the proposed transferee, if not already a party to this Agreement, shall
have become such by executing and delivering to the Company such documents, if
any, as the Company may require in its reasonable discretion, to evidence the
transferee’s (i) acceptance of all the terms and conditions of this Agreement,
(ii) authority to enter into this Agreement, and (iii) agreement to the consents
and waivers contained herein, and upon such execution and delivery and
satisfaction of the other terms and conditions of this Article I, the
transferee, will become a Stockholder.


    





--------------------------------------------------------------------------------





1.3    Right of First Refusal. (a) If at any time a Stockholder (such
Stockholder, a “Transferring Stockholder”) receives a bona fide offer from any
Third Party Purchaser (as defined below) to purchase all or any portion of the
Securities (the “ROFR Securities”) owned by the Transferring Stockholder and the
Transferring Stockholder desires to Transfer the ROFR Securities, then the
Transferring Stockholder must first offer the ROFR Securities to the Company
(the “Company ROFR Rightholder”) and then to each other Stockholder (the “Other
ROFR Rightholders” and together with the Company ROFR Rightholder, the “ROFR
Rightholders”) in accordance with the provisions of this Section 1.3. A “Third
Party Purchaser” shall mean any Person (as defined below) who, (i) immediately
prior to the contemplated transaction, does not directly or indirectly own or
have the right to acquire any outstanding Securities or (ii) is not an affiliate
of the Stockholder. A “Person” shall mean an individual, corporation,
partnership, joint venture, limited liability company, governmental authority,
unincorporated organization, trust, association or other entity.


(b)    The Transferring Stockholder shall, within five Business Days (as defined
below) of receipt of the offer from the Third Party Purchaser, give written
notice (the “Transferring Stockholder Notice”) to the ROFR Rightholders stating
that it has received a bona fide offer from a Third Party Purchaser and
specifying: (1) the number of ROFR Securities to be Transferred by the
Transferring Stockholder; (2) the identity of the Third Party Purchaser; (3) the
purchase price for each ROFR Security (which for the avoidance of doubt shall be
payable solely in cash) and the other material terms and conditions of the
Transfer; and (4) the proposed date, time and location of the closing of the
Transfer, which shall not be less than 20 Business Days from the date of the
Transferring Stockholder Notice. The Transferring Stockholder Notice shall
constitute the Transferring Stockholder’s offer to Transfer the ROFR Securities
to the ROFR Rightholders in consideration for the Aggregate ROFR Price (as
defined below), which offer shall be irrevocable until the end of the applicable
notice period in this Section 1.3(d) and 1.3(e). “Business Day” means a day
other than Saturday, Sunday or other day on which commercial banks in the City
of New York are authorized or required to close. The “Aggregate ROFR Price”
payable by any ROFR Rightholder shall be the applicable purchase price set forth
in the Transferring Stockholder Notice, multiplied by the number of such ROFR
Securities such ROFR Rightholder is acquiring hereunder.


(c)By delivering the Transferring Stockholder Notice, the Transferring
Stockholder represents and warrants to each ROFR Rightholder that: (i) the
Transferring Stockholder has full right, title and interest in and to the ROFR
Securities; (ii) the Transferring Stockholder has all the necessary power and
authority and has taken all necessary action to Transfer such ROFR Securities as
contemplated by this Section 1.3; and (iii) the ROFR Securities are free and
clear of any and all liens, claims, encumbrances, restrictions, charges,
options, warrants or rights, other than those arising as a result of or under
the terms of this Agreement (“Liens”).


(d)Upon receipt of the Transferring Stockholder Notice, the Company shall have
ten Business Days (the “Company ROFR Notice Period”) to elect to purchase all or
part of the ROFR Securities by delivering a written notice (the “Company ROFR
Response Notice”) to the Transferring Stockholder and the Other ROFR
Rightholders stating that it offers to purchase such number of ROFR Securities
on the terms specified in the Transferring Stockholder Notice.


(e)In the event the Company does not elect to purchase all the ROFR Securities,
then the Stockholders shall, on a pro-rata basis, in accordance with their
percentage ownership interest relative to all other interested Stockholders,
have the next option to purchase all or part of the ROFR Securities not being
purchased by the Company by delivery of written notice (an “Other ROFR Response
Notice” and together with Company ROFR Response Notice, “ROFR Response Notice”)
to the Transferring Stockholder stating (i) the number of ROFR Securities it is
electing to purchase and (ii) that its offer to purchase such ROFR Securities is
on the terms specified in the Transferring Stockholder Notice within ten
Business Days after the earlier of (x) the expiration of the Company ROFR Notice
Period, or (y) receipt of written notice from the Company that it has waived its
intention to purchase the ROFR Securities (“Stockholder ROFR Notice Period”).


(f)Any ROFR Response Notice shall be binding upon delivery and irrevocable by
the applicable ROFR Rightholder. If more than one ROFR Rightholder, other than
the Company, delivers a ROFR Response Notice, each such ROFR Rightholder (the
“ROFR Purchasing Stockholder”) shall be allocated the number of shares equal to
the product of (x) the total number of ROFR Securities being purchased by the
Stockholders and (y) a fraction determined by dividing (A) the number of Common
Stock owned (on a fully diluted basis) by such ROFR Purchasing Stockholder as of
the date of the Transferring Stockholder Notice, by (B) the total number of
Common Stock owned (on a fully diluted basis) by all of the ROFR Purchasing
Stockholders as of such date.


(g)Notwithstanding the foregoing, the ROFR Rightholders shall have the right to
purchase the ROFR Securities pursuant to this Section 1.3, and the Transferring
Stockholder shall have the obligation to sell the ROFR Securities to the ROFR
Rightholders pursuant to this Section 1.3, only if, after giving effect to all
elections made under this Section 1.3, no less than all of the ROFR Securities
will be purchased by the applicable ROFR Rightholders.







--------------------------------------------------------------------------------





(h)Each ROFR Rightholder that does not deliver a ROFR Response Notice during the
ROFR Notice Period shall be deemed to have waived all of such ROFR Rightholder’s
rights to purchase the ROFR Securities under this Section 1.3 with respect to
the applicable Transferring Stockholder Notice.


(i)If no ROFR Rightholder delivers a ROFR Response Notice in accordance with
Section 1.3(d), the Transferring Stockholder may, during the 60 Business Day
period immediately following the expiration of the later of (i) the Company ROFR
Notice Period or (ii) the Stockholder ROFR Notice Period (“Transfer Period”),
which period may be extended for a reasonable time not to exceed 15 Business
Days to the extent reasonably necessary to obtain any government approvals (the
“Waived ROFR Transfer Period”), Transfer all of the ROFR Securities to the Third
Party Purchaser on terms and conditions no more favorable to the Third Party
Purchaser than those set forth in the Transferring Stockholder Notice. If the
Transferring Stockholder does not Transfer the ROFR Securities within such
Transfer Period or, if applicable, such Transfer is not consummated within the
Waived ROFR Transfer Period, the rights provided hereunder shall be deemed to be
revived and the ROFR Securities shall not be Transferred to the Third Party
Purchaser unless the Transferring Stockholder sends a new Transferring
Stockholder Notice in accordance with, and otherwise complies with, this Section
1.3.


(j)Each Stockholder and the Company, as reasonably requested by the other
Stockholders or the Company, shall take all actions as may be reasonably
necessary to consummate the Transfer contemplated by this Section 1.3, including
entering into agreements and delivering certificates and instruments and
consents.


(k)At the closing of any Transfer pursuant to this Section 1.3, the Transferring
Stockholder shall deliver to the ROFR Purchasing Stockholders, and the Company,
if applicable, the certificate or certificates representing the ROFR Securities
to be sold (if any), accompanied by stock powers and all necessary stock
transfer taxes paid and stamps affixed, if necessary, against receipt of the
purchase price therefor from such ROFR Purchasing Stockholders or the Company,
as the case may be, by certified or official bank check or by wire transfer of
immediately available funds.


1.4    Death or Incapacity of Stockholder. (a) In the event of the death,
Disability (as defined below) or retirement of a Stockholder (such event, an
“Incapacity” and such Stockholder, an “Incapacitated Stockholder”), all of the
Securities owned by such Stockholder shall be subject to purchase by the Company
pursuant to the terms and conditions set forth in this Section 1.4 (the “Company
Incapacity Purchase Option”). “Disability” means a Person's medically
determinable mental incompetence or physical disability or incapacity as
determined by a court of competent jurisdiction or a qualified physician or as
otherwise judicially or administratively determined, which, with respect to such
disability, results in such Person being unable to perform substantially all of
his usual and customary duties for a period of 24 consecutive weeks or for
shorter periods aggregating 36 weeks during any 52 week period.


(b)    Primary Option to Purchase Upon Death or Incapacity of Stockholder. The
Company may elect to purchase all, but not less than all, of the Securities of
such Incapacitated Stockholder subject to the Company Incapacity Purchase Option
by delivery of written notice (the “Company Incapacity Purchase Notice”) to such
Stockholder (or his or her estate), with a copy to each other Stockholder,
within ninety (90) days after its receipt of notice, or otherwise becomes aware,
of the Incapacity (the date upon which such ninety (90) day period expires is
referred to herein as the “Incapacity Determination Date”). The Company
Incapacity Purchase Notice shall set forth the number of the Securities to be
acquired from such Stockholder (or his or her estate). If the Company elects to
exercise the Company Incapacity Purchase Option, such Incapacitated Stockholder
shall sell to the Company all of the Securities owned by such Stockholder, and
the Incapacity Price (as defined below) shall be paid to such Stockholder (or
his or her estate) as hereinafter provided.


(c)    Secondary Option to Purchase Upon Death or Incapacity of Stockholder. In
the event the Company does not exercise the Company Incapacity Purchase Option,
then the remaining Stockholders shall, on a pro-rata basis, in accordance with
their percentage ownership interest relative to all other interested
Stockholders, have the next option to purchase all but not less than all of the
shares of the Incapacitated Stockholder (the “Stockholder Incapacity Purchase
Option”) by delivery of written notice (the “Stockholder Incapacity Purchase
Notice”) to such Stockholder (or his or her estate) within thirty (30) days
after the earlier of (i) the expiration of the Incapacity Determination Date, or
(ii) receipt of written notice from the Company that it has waived the Company
Incapacity Purchase Option and its intention to exercise the Company Incapacity
Purchase Option. The Stockholder Incapacity Purchase Notice shall set forth the
number of the Shares to be acquired from such Stockholder (or his or her
estate). If a Stockholder so elects to exercise the Stockholder Incapacity
Purchase Option, such Incapacitated Stockholder shall sell all of the Shares
owned by such Stockholder, and the Incapacity Price shall be paid to such
Stockholder (or his or her estate) as hereinafter provided.







--------------------------------------------------------------------------------





(d)    Settling Estate. Subject to the provisions of this Section 1.4, if a
Stockholder dies, his or her representative, or, if he or she is disabled or
incapacitated, his or her committee, guardian or conservator, shall have all of
the rights of a Stockholder solely for the purpose of settling or managing the
estate and such power as the decedent or incompetent possessed to assign or
Transfer all or any part of his, her or its Securities in accordance with the
terms of this Agreement.


(e)    Purchase Price. The parties shall negotiate the purchase price for the
Securities subject to the Company Incapacity Purchase Option and the Stockholder
Incapacity Purchase Option (the “Incapacity Price”). If the parties are unable
to mutually agree upon the Incapacity Price within 20 days, the Incapacity Price
shall be determined by an independent appraisal. If, within 20 days no such
agreement has been reached, the Company or purchasing Stockholder, as the case
may be, shall select an appraiser and the Incapacitated Stockholder shall also
select an appraiser. The selected appraisers shall, within 60 days of being
retained, provide their opinions of the fair market value of the Company
(“Appraised Values”). In their determinations of their Appraised Values, the
appraisers shall determine the fair market value of each of the Securities
subject to purchase hereunder. If the two Appraised Values are within 10% of
each other, the Incapacity Price shall be the average of the two Appraised
Values. If the two Appraised Values are not within 10% of each other, the two
selected appraisers shall mutually agree upon a third appraiser. The third
appraisers will determine his opinion of Appraised Value. The Incapacity Price
shall then be determined by the average of the third Appraised Value with that
of the first two Appraised Values closest to it.


(f)    Closing. The closing of any purchase transaction pursuant to this Section
1.4 shall take place (i) on the later to occur of: (A) the thirtieth (30th) day
after the Incapacity Determination Date and (B) the date that the fair market
value is determined, or (ii) such other date as determined by the Company but in
no event later than one hundred eighty (180) days after the Company’s receipt of
notice of the Incapacity (the “Incapacity Option Closing”). At the Incapacity
Option Closing, the Company or any Stockholder purchasing, as applicable, shall
pay the Incapacity Price to such Stockholder (or his or her estate) against
delivery of a certificate, if any, evidencing the Securities being purchased by
the Company, duly endorsed for Transfer.


1.5    Transfer Free and Clear. Upon the Transfer of any Securities by any
Stockholder to the Company, another Stockholder or a Third Party Purchaser
pursuant to the terms of this Article I, such Shares shall be transferred free
and clear of any and all Liens.


1.6    Transferee Party to Agreement. Each permitted transferee of Securities
hereunder shall execute and deliver concurrently with such transfer a
counterpart signature page to this Agreement evidencing that it is bound by the
terms and provisions hereof as if an original signatory hereto.


ARTICLE II


PRE-EMPTIVE RIGHTS
2.1    Pre-emptive Right. (a) The Company hereby grants to each Stockholder
(each, a “Pre-emptive Stockholder”) the right to purchase its pro rata portion
of any New Securities that the Company may from time to time propose to issue or
sell to any party. “New Securities” shall mean any capital stock of the Company
whether now authorized or not, and rights, options or warrants to purchase
capital stock, and securities of any type whatsoever that are, or may become,
convertible into or exchangeable for capital stock; provided, however, that the
term “New Securities” does not include (A) securities offered to the public
pursuant to a registration statement or document; (B) securities issued as a
result of any stock split, stock dividend or reclassification of the capital
stock of the Company, distributable on a pro rata basis to all holders of the
class of capital stock subject to such stock split, stock dividend or
reclassification; (C) the issuance of securities pursuant to the conversion or
exercise of convertible or exercisable securities; (D) shares of Common Stock
issued to officers, directors, employees or consultants of the Company pursuant
to a stock option plan of the Company and the related underlying options; (E)
shares of capital stock of the Company issuable upon exercise of any warrant
outstanding as of the date hereof; or (F) New Securities issued as a purchase
price in any acquisition or similar transaction, or New Securities issued for
consideration other than cash.


(b)    The Company shall give written notice (an “Issuance Notice”) of any
proposed issuance or sale described in subsection (a) above to the
Pre-emptive Stockholders within five Business Days following any meeting of the
Board of Directors at which any such issuance or sale is approved. The Issuance
Notice shall set forth the material terms and conditions of the proposed
issuance, including: (1) the number of New Securities proposed to be issued and
the percentage of the Company’s outstanding Common Stock, on a fully diluted
basis, that such issuance would represent, (2) the proposed issuance date, which
shall be at least 20 Business Days from the date of the Issuance Notice, and (3)
the proposed purchase price per share.





--------------------------------------------------------------------------------







(c)    Each Pre-emptive Stockholder shall for a period of 15 Business Days
following the receipt of an Issuance Notice (the “Exercise Period”) have the
right to elect irrevocably to purchase, at the purchase price set forth in the
Issuance Notice, the amount of New Securities equal to the product of (x) the
total number of New Securities to be issued by the Company on the issuance date
and (y) a fraction determined by dividing (A) the number of shares of Common
Stock owned (on a fully diluted basis) by such
Pre-emptive Stockholder immediately prior to such issuance by (B) the total
number of shares of Common Stock (on a fully diluted basis) outstanding on such
date immediately prior to such issuance (the “Pre-emptive Pro Rata Portion”) by
delivering a written notice to the Company. Such
Pre-emptive Stockholder’s election to purchase New Securities shall be binding
and irrevocable.


(d)    No later than five Business Days following the expiration of the Exercise
Period, the Company shall notify each Pre-emptive Stockholder in writing of the
number of New Securities that each Pre-emptive Stockholder has agreed to
purchase (including, for the avoidance of doubt, where such number is zero) (the
“Over-allotment Notice”). Each Pre-emptive Stockholder exercising its right to
purchase its Pre-emptive Pro Rata Portion of the New Securities in full (an
“Exercising Stockholder”) shall have a right such that if any other
Pre-emptive Stockholder fails to exercise its right under this Section 2.1 to
purchase its Pre-emptive Pro Rata Portion of the New Securities (each, a
“Non-Exercising Stockholder”), such Exercising Stockholder may purchase all or
any portion of such Non-Exercising Stockholder’s allotment (the “Over-allotment
New Securities”) by giving written notice to the Company setting forth the
number of Over-allotment New Securities that such Exercising Stockholder is
willing to purchase within five Business Days of receipt of the Over-allotment
Notice (the “Over-allotment Exercise Period”). Such
Exercising Stockholder’s election to purchase Over-allotment New Securities
shall be binding and irrevocable. If more than one Exercising Stockholder elects
to exercise its right of over-allotment, each Exercising Stockholder shall have
the right to purchase the number of Over-allotment New Securities it elected to
purchase in its written notice; provided, that if the Over-allotment New
Securities are over-subscribed, each Exercising Stockholder shall purchase its
pro rata portion of the available Over-allotment New Securities based upon the
relative Pre-emptive Pro Rata Portions of the Exercising Stockholders.


(e)    The Company shall be free to complete the proposed issuance or sale of
New Securities described in the Issuance Notice with respect to any New
Securities not elected to be purchased pursuant to Section 2.1(c) and Section
2.1(d) above in accordance with the terms and conditions set forth in the
Issuance Notice (except that the amount of New Securities to be issued or sold
by the Company may be reduced) so long as such issuance or sale is closed within
30 Business Days after the expiration of the Over-allotment Exercise Period
(subject to the extension of such 30 Business Day period for a reasonable time
not to exceed 60 Business Days to the extent reasonably necessary to obtain any
government approvals). In the event the Company has not sold such New Securities
within such time period, the Company shall not thereafter issue or sell any New
Securities without first again offering such securities to the Stockholders in
accordance with the procedures set forth in this Section 2.1.


(f)    Upon the consummation of the issuance of any New Securities in accordance
with this Section 2.1, the Company shall deliver to each Exercising Stockholder
certificates (if any) evidencing the New Securities, which New Securities shall
be issued free and clear of any Liens (other than those arising hereunder and
those attributable to the actions of the purchasers thereof), and the Company
shall so represent and warrant to the purchasers thereof, and further represent
and warrant to such purchasers that such New Securities shall be, upon issuance
thereof to the Exercising Stockholders and after payment therefor, duly
authorized, validly issued, fully paid and non-assessable. Each Exercising
Stockholder shall deliver to the Company the purchase price for the New
Securities purchased by it by certified or official bank check or wire transfer
of immediately available funds. Each party to the purchase and sale of New
Securities shall take all such other actions as may be reasonably necessary to
consummate the purchase and sale including entering into such additional
agreements as may be necessary or appropriate.


ARTICLE III


LEGEND


3.1    Legends on Certificates. (a) The Stockholders each agree that each
certificate representing the Shares now or hereafter acquired by a Stockholder
shall be imprinted with a legend in substantially the following form (in
addition to any legend required under applicable state securities laws):







--------------------------------------------------------------------------------





“THE SALE, PLEDGE, HYPOTHECATION OR TRANSFER OF THE SECURITIES REPRESENTED BY
THIS CERTIFICATE IS SUBJECT TO THE TERMS AND CONDITIONS OF A CERTAIN
STOCKHOLDERS AGREEMENT BY AND BETWEEN THE STOCKHOLDER AND THE COMPANY.  A COPY
OF SUCH STOCKHOLDERS AGREEMENT MAY BE REVIEWED BY THE RECORD HOLDER OF THIS
CERTIFICATE AT THE OFFICES OF THE COMPANY DURING REGULAR BUSINESS HOURS UPON
REASONABLE PRIOR WRITTEN REQUEST TO THE SECRETARY OF THE COMPANY.”
(b)    The Stockholders each agree that each certificate representing the Shares
now or hereafter acquired by a Stockholder shall be imprinted with the
additional legend in substantially the following form (in addition to any legend
required under applicable state securities laws):


“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933 OR ANY STATE SECURITIES LAWS, AND HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF. NO SUCH TRANSFER MAY BE EFFECTED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN A FORM
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933. THE SHARES MAY BE FURTHER RESTRICTED PURSUANT TO
APPLICABLE STATE SECURITIES LAWS.”
3.2    Removal of Legend. The Company shall be obligated to reissue promptly
certificates (a) without the legend in Section 2.1(b) at the request of a
Stockholder if the Stockholder shall have obtained an opinion of counsel (which
counsel may be counsel to the Company) acceptable to the Company to the effect
that the Shares proposed to be disposed of may lawfully be so disposed of
without registration, qualification or legend, and (b) without the legend in
Section 2.1(a) at the request of a Stockholder if any shares evidenced thereby
cease to be Shares in accordance with this Agreement.


ARTICLE IV


GOVERNANCE


4.1    Board of Directors.


(a)    For so long as this Agreement remains in effect, each Stockholder shall
vote any and all Shares held by it from time to time, and shall use its
reasonable efforts, to the extent permitted by law, to cause the several members
of the Company’s board of directors (the “Board of Directors”) to vote, so as to
elect members of the Board of Directors, to maintain the membership of the Board
of Directors, and to cause the Company to act or abstain from acting, in
accordance with all the provisions of this Agreement.


(b)    The operations of the Company will be controlled by the Board of
Directors, which will consist of the number of members up to five (5) but no
fewer than three (3) as determined by the Board of Directors from time to time.


(c)    The Stockholders agree that each of Medici and Byrne shall be entitled to
designate a director as a member of the Board of Directors, respectively (the
“Designated Directors”) and each Stockholder shall vote its shares of capital
stock in favor of the designees of Medici and Byrne. All other directors, not
including the Designated Directors, shall be designated by Stockholders holding
a majority of the Common Stock held by all Stockholders. As of the date hereof,
(i) Medici designates Rob Hughes as a member of the Board of Directors, (ii)
Byrne designates himself as a member of the Board of Directors; and (iii) Medici
and Byrne, representing all stockholders, designate Ali El Husseini as the third
member of the Board of Directors.


(d)    In addition to any vote or approval required or permitted by law, no
removal of the Designated Directors shall be permitted without the prior written
consent of the Stockholders who designated such Designated Director. Any member
of the Board of Directors may resign at any time by giving written notice to the
Company. The resignation of a director of the Company shall be effective upon
receipt of such notice or at such later time as shall be specified in the
notice. The acceptance of the resignation shall not be necessary to make such
resignation effective. In the event that a vacancy is created on the Board of
Directors at any time by the death, disability, retirement, resignation or
removal, or if for any other reason there shall exist or occur any vacancy on
the Board of Directors, the Stockholder that originally designated the
individual who previously filled such vacancy on the Board of Directors shall
designate an individual to fill such vacancy and serve as director; provided,
however, that such other individual so designated may not previously have been a
director of the Company who was removed for cause.







--------------------------------------------------------------------------------





(e)    Except as may be required by law or as set forth in the Bylaws, all
actions taken by the Board of Directors shall require the majority vote of the
Board of Directors.


4.2    Sale of Company. The Company shall not, and no Stockholder shall, take
any actions to (i) sell the Company, (ii) sell all or substantially all of the
Company’s assets, or (iii) merge or consolidate the Company with or into another
Person (or engage in any transaction having substantially the same effect)
without the written consent of the Stockholders owning no less than 75% of the
shares of Common Stock (on a fully diluted basis).


ARTICLE V


GENERAL


5.1    After‑Acquired Shares. All of the provisions of this Agreement shall
apply to all of the shares of stock of the Company now owned or which may be
issued to or acquired by a Stockholder in consequence of any additional issuance
(including without limitation, by exercise of an option or warrant), purchase,
exchange, conversion or reclassification of stock, corporate reorganization, or
another form of recapitalization, consolidation, mergers, stock split or stock
dividend, or which are acquired by a Stockholder in any other manner.


5.2    Further Assurances. From time to time, from and after the execution of
this Agreement, the parties shall execute and deliver, or cause to be executed
and delivered, any and all such further agreements, instruments, certificates
and other documents, and shall take or cause to be taken any and all such
further action, as any of the parties may reasonably deem necessary or desirable
in order to carry out the intent and purposes of this Agreement.


5.3    Termination. This Agreement shall terminate upon the written agreement of
all the Stockholders.


5.4    Entire Agreement; Waivers. This Agreement constitute the entire agreement
among the parties pertaining to the subject matter hereof and thereof, and
supersede all prior agreements or understandings as to such subject matter. No
party hereto has made any representation or warranty or given any covenant to
the other except as set forth in this Agreement. No waiver of any of the
provisions of this Agreement shall be deemed, or shall constitute, a waiver of
any other provisions, whether or not similar, nor shall any waiver constitute a
continuing waiver. No waiver shall be binding unless executed in writing by the
party making the waiver. In the event of a conflict between the provisions of
the Bylaws of the Company and this Agreement, the provisions of this Agreement
shall control.


5.5    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original and together shall constitute one and the same
instrument. Any signature delivered by .pdf or by facsimile shall have the legal
effect of the original thereof.


5.6    Parties in Interest. Nothing in this Agreement, whether expressed or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any Persons other than the parties to it and their respective
successors and permitted assigns, nor is anything in this Agreement intended to
relieve or discharge the obligations or liability of any third Persons to any
party to this Agreement, nor shall any provision give any third Persons any
right of subrogation or action over or against any party to this Agreement.


5.7    Notices. All notices and other communications provided for hereunder
shall be in writing and deemed delivered (i) upon receipt if by hand, overnight
courier or telecopy (provided a copy is mailed by certified mail, return receipt
requested, postage prepaid) and (ii) three days after mailing by certified mail,
return receipt requested, postage prepaid, to the Company at its principal place
of business, and to a Stockholder at its address set forth in the books and
records of the Company, or as to any Stockholder at such other address as shall
be designated by such Person in a written notice to each other Person complying
as to delivery with the terms of this Section.


5.8    Amendments and Modifications. No amendment or modification of this
Agreement shall be valid unless made in writing and signed by each of the
parties hereto.


5.9    Remedies. It is expressly understood that the equitable remedies of
specific performance and injunction shall be available for the enforcement of
the covenants and agreements herein, and that the availability of these
equitable remedies shall not be deemed to limit any other right or remedy to
which any party to this Agreement would otherwise be entitled.


5.10    Non‑Assignability; Binding Effect. Except as otherwise provided in
Article I, neither this Agreement, nor any of the rights or obligations of the
parties hereunder, shall be assignable (by operation of law or otherwise) by any
party





--------------------------------------------------------------------------------





hereto without the prior written consent of the other parties. Otherwise, this
Agreement shall be binding upon and shall inure to the benefit of the parties
hereto and their respective successors and permitted assigns.


5.11    Severability. If for any reason any provision or provisions hereof are
determined to be invalid and contrary to any existing or future law, such
invalidity shall not impair the operation of or effect those portions of this
Agreement which are valid.


5.12    Section Titles. The Section titles contained in this Agreement are and
shall be without substantive meaning or content of any kind whatsoever and are
not a part of the agreement between the parties hereto.


5.13    Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without giving
effect to the conflict of law principles thereof.


5.14    Construction. The parties have participated jointly in the negotiation
and drafting of this Agreement. In the event that an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any of the
provisions of this Agreement.


[remainder of this page intentionally left blank]









--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 
MEDICI VENTURES, INC.


By: /s/ Jonathan E. Johnson III   
   Name: Jonathan E. Johnson III
   Title: President
 
 
 
By: /s/ Patrick M. Byrne   
 
 
 
MEDICI LAND GOVERNANCE, INC.


By: /s/ Ali El Husseini   
   Name: Ali El Husseini
   Title: CEO










